United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1335
                                  ___________

Gary Fuller,                           *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Wendell Rayburn; George Brooks;        *
Robert Culler; John Heyward, Jr.;      * [UNPUBLISHED]
Stephana Landwehr; Claude Rogers;      *
Robert Taylor; Yvonne Wilson;          *
Donald Wyss; Lincoln University        *
Board of Curators; Robert Webber;      *
Ruth McGowan,                          *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: January 30, 2007
                               Filed: February 22, 2007
                                ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Gary Fuller appeals the district court’s1 denial of his Federal Rule of Civil
Procedure 60(b)(6) motion. Upon careful review of the record, we conclude the


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
district court did not abuse its discretion (1) in accepting a supplemental affidavit filed
by defendants in support of their timely opposition to Fuller’s motion, and (2) in
denying Rule 60(b) relief. See Harley v. Zoesch, 413 F.3d 866, 870 (8th Cir. 2005)
(standard of review for denial of Rule 60(b) motion); cf. African Am. Voting Rights
Legal Def. Fund, Inc. v. Villa, 54 F.3d 1345, 1350 (8th Cir. 1995) (district court has
discretion whether to accept or reject untimely filed materials in support of summary
judgment motion). Accordingly, we affirm. See 8th Cir. R. 47B. We also deny
Fuller’s pending motions.
                 __________________________________________




                                           -2-